Citation Nr: 0401636	
Decision Date: 01/15/04    Archive Date: 01/28/04

DOCKET NO.  01-09 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Whether the veteran is competent for Department of Veterans 
Affairs purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel



INTRODUCTION

The veteran had active military service from July 1983 to May 
1987.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.

In September 2002, the veteran, through his accredited 
representative, filed a motion for advancement on the docket.  
Under the provisions of 38 U.S.C.A § 7107 (West 2002) and 
38 C.F.R. § 20.900(c) (2003), appeals must be considered in 
docket number order, but may be advanced if good or 
sufficient cause is shown.  In September 2002, a Deputy Vice 
Chairman of the Board determined that good or sufficient 
cause has been shown, and granted the veteran's motion to 
advance his appeal on the Board's docket. 

In a November 2002 letter, the Board advised the veteran that 
his substantive appeal received in October 2001 might be 
defective because it was not signed by him, his accredited 
representative, or his fiduciary.  See 38 C.F.R. § 20.301 
(2002).  However, upon further review of the claims file, the 
Board notes that the substantive appeal was submitted with a 
signed memorandum from the veteran's accredited 
representative.  As such, in the interest of due process and 
fairness, the Board considers the veteran's substantive 
appeal and the representative's memorandum, received in 
October 2001, to be adequate, and therefore his appeal was 
properly perfected.  In May 2003, the Board remanded the 
veteran's claim to the RO for further development.


FINDING OF FACT

The veteran lacks the mental capacity to contract or manage 
his own affairs, including disbursement of funds without 
limitation.

CONCLUSION OF LAW

The veteran is incompetent for VA purposes.  38 U.S.C.A. 
§§ 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.353(a) (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran is service-connected for schizophrenia and has 
been evaluated as 100 disabled under the VA Schedule for 
Rating Disabilities, effective from March 22, 1994.  A 
finding of incompetency has been in effect from April 7, 
1995.

Records obtained from the Social Security Administration 
(SSA) indicate that SSA found the veteran to be disabled due 
to paranoid schizophrenia.  The SSA held the veteran to be 
totally disabled since May 1987.

A March 1999 VA examination report indicates the veteran was 
evidently evaluated to determine the current level of his 
service-connected paranoid schizophrenia.  The report does 
not reveal that the examiner reviewed the veteran's medical 
records.  On examination, the veteran was casually dressed, 
with fair grooming.  He spoke in somewhat of a monotone and 
had emotional flattening.  He acknowledged hearing voices 
that day and was obviously delusional.  The Axis I diagnosis 
was paranoid schizophrenia.  The VA examiner said the veteran 
had severe chronic mental illness that was seriously 
disabling, and appeared capable of managing his own funds.

VA outpatient Mental Hygiene Clinic (MHC) records, dated from 
July 2000 to October 2002, show that the veteran was seen 
regularly for his psychiatric disorder.  A December 2000 
record indicates that the veteran requested that the examiner 
recommend that he be considered competent for VA purposes.  
The veteran wanted to buy a house, and VA had apparently 
denied the loan.  It was noted that the veteran talked about 
the government having ulterior motives in controlling his 
money.  The veteran and his family had recently moved to the 
area, lived in an apartment, and were debt-free according to 
his wife.  There was a history of poor judgment with money, 
bankruptcy, and gambling, and high credit card debt.  The 
veteran believed he had changed and was able to manage money 
himself.  On examination, the veteran's speech was goal-
directed, with delusional content regarding the government 
and its intent to harm and control him.  He became irritated 
and mildly angry when the examiner refused to recommend that 
the veteran's payee status be changed.   

A January 2001 SSA continuation of disability record reflects 
that the veteran was "capable" as per Dr. J.'s report of 
December 2000.  According to that December 2000 medical 
report from R.J., D.O., the veteran had an unusual affect 
about him, consistent with a primary psychotic disorder, and 
was cooperative to a point.  He was concerned that loss of 
SSA benefits would make him unable to provide for his family.  
It was noted that, given the severity of the veteran's 
psychosis, he was unable to return to work.  He was followed 
by VA and took prescribed medication.  He did not like taking 
medication, but believed he would die if he discontinued it.  
The veteran had a history of multiple hospitalizations, 
apparently for his psychiatric disorder.  He reported using 
marijuana on a fairly regular basis, which helped him stay 
calm.  Dr. R.J. said some research showed using valproate in 
chronic schizophrenics with anger and aggression problems was 
quite beneficial.  As marijuana has a byproduct that is a 
mild anti-convulsant, Dr. J. said that might be doing the 
same thing for the veteran.  The veteran appeared to be 
adequately groomed, and his wife did the cooking and 
cleaning.  

On examination, the veteran was relatively calm, but had 
illogical thought patterns.  His hygiene was satisfactory.  
There was some loosening of associations but no indication of 
flight of ideas.  His speech was regular, not always logical 
and was goal-directed.  He had persistent auditory 
hallucinations and in the past had significant problems with 
ideas of reference in the past that were less of a problem 
now.  There was obviously paranoia and persistent 
delusionional thought patterns.  He denied any affective 
symptomatology of a depressive or manic nature.  He was alert 
and oriented, with intact memory.  His judgment and insight 
were obviously poor, but it was noted that he appeared 
capable of handling his own financial benefits.  Dr. J. said 
the veteran was essentially doing as he was six years earlier 
when evaluated.  Dr. J. did not believe the veteran's 
marijuana use worsened his primary psychotic process, and 
thought that it might be somewhat therapeutic for him, but 
did not tell that to the veteran.  

A VA Field Examination was conducted in April 2001.  
According to the examination report, the examiner both 
telephoned and visited the veteran and his wife.  Physically, 
the veteran had no problemss.  Mentally, it was noted that he 
liked to talk, and came across as very philosophical and 
meaningful.  He had an inflated self-esteem and made some 
adjustments in his thinking.  The veteran was assuming some 
responsibility for his actions, or lack of, that he did not 
in the past.  He was oriented to time, place, and events.  As 
to the veteran's capacity to manage funds, it was noted that 
he knew the amounts and sources of his income, which 
demonstrated improvement since an initial visit in October 
2000 as to how family income was managed.

In July 2001, the veteran contacted the RO and requested that 
the RO re-evaluate his mental status and consider him 
competent for VA purposes.  

In August 2001, the veteran, noted to be 36 years old, 
underwent a VA psychiatric examination to evaluate his 
competency.  According to the examination report, the 
examiner reviewed the veteran's medical records, which showed 
he was diagnosed with major depression with psychotic 
features and paranoid schizophrenia in December 1988 and, in 
November 1989, paranoid schizophrenia was diagnosed.  In a 
December 1994 evaluation, psychosis and probable 
schizophrenia were diagnosed and it was noted that the 
veteran was incompetent to handle his own funds, as he was 
quite disabled.  In February 1995, the veteran became 100 
percent disabled.  

According to the examination report, the veteran gave a 
history of hearing voices starting in service in service that 
felt like the ventilation system had "opened up my mind".  
The voices talked about cloning and AIDS, and he was quite 
paranoid.  He was hospitalized in service and took prescribed 
medication, but his condition worsened.  He was committed and 
hospitalized.  He took prescribed medication, which decreased 
the voices and enabled him to sleep.  Further hospitalization 
was required.  In 1994, a new medication was prescribed and 
he relapsed in six months.  He heard voices, slept four hours 
a night, and had no appetite.  He "robbed a bank" to get 
attention.  In 1997, he went to jail for ten months and was 
started on a new medication that helped his sleep but not his 
hearing voices or his paranoia.  A new medication was tried 
and he stabilized.  While in jail, the veteran felt as though 
President Clinton's political campaign party was extracting 
thoughts from his mind that helped him get elected.   From 
1995 to 1998, the veteran had a gambling problem and lost 
money monthly.  He borrowed money from others to continue 
gambling.  His wife left him and moved to Utah because of her 
anger about the gambling.  He subsequently quit gambling and 
moved with his wife to Utah.  

Further, it was noted that the veteran took prescribed 
medication but still had constant mild auditory 
hallucinations and delusions about thought insertion and 
thought withdrawal.  He felt that he had a special gift from 
God and that the thought insertion and thought withdrawal was 
being done to aid the rest of society.  Currently, the 
veteran lived with his wife and four children.  He was able 
to handle nutritional and hygiene needs and helped with 
shopping, clearing and child rearing.  He had last worked as 
a temporary day worker three years before.  He had been 
married for twelve years and said he did fine with his wife 
and children.  The veteran smoked five marijuana cigarettes a 
day, which had started four or five years before.  He stated 
that it helped reduce his voices and also problems of thought 
insertion and thought withdrawal.  He stated that the 
marijuana closed his mind.  

On mental status examination, the veteran was noted to have 
excellent hygiene.  He wore clean, comfortable clothing that 
was pressed and neat.  He was oriented to time, place, and 
situation and his speech came at a normal rate and rhythm.  
His memory was intact.  His mood was euthymic and his affect 
full range.  It was noted that he definitely did not have 
flattening of his affect.  The veteran had linear thought 
form and his thought content was only unusual because of 
ongoing delusions about thought insertion and thought 
withdrawal and mild constant voices.  He was not suicidal or 
homicidal.  The Axis I diagnosis was paranoid schizophrenia, 
and a score of 35 was assigned on the Global Assessment of 
Functioning (GAF) scale, "as [the veteran was] unable to 
work, his children stress him, and he isolates himself 
socially in order to cope.  At home [the veteran] will leave 
the family for short times to smoke some marijuana and calm 
himself."  (A GAF score of 35 indicates some impairment in 
reality testing or communication or major impairment in 
several areas, behavior considerably influenced by delusions 
or hallucinations or serious impairment in communication or 
judgment or inability to function in almost all areas.)

In addition, the VA examiner commented that the veteran had 
paranoid schizophrenia, as was clearly evident by the medical 
records, his history and mental status examination.  The 
veteran experienced paranoia, bizarre delusions, and voices 
in service that were only partially corrected by medication 
and he continued to have symptoms.  It was further noted that 
the veteran smoked marijuana because, "It closes my mind."  
The VA examiner's interpretation of this was that "it 
reduced [the veteran's] delusion regarding thought 
broadcasting and thought insertion.  Generally, a drug like 
marijuana will make psychosis worse."  The veteran also had 
a history of a gambling problem that nearly destroyed his 
marriage and went on for three years before his wife left, 
and he stopped because of her threat.  The VA examiner noted 
that the veteran currently had a fiduciary in place and 
desired to handle his money himself.  The VA medical 
specialist stated that the veteran "is not competent for VA 
purposes still."  It was noted that the veteran continued to 
harbor bizarre delusions and hear voices.  Additionally, the 
money must be used to help raise four children.  Because of 
the veteran's past history of impulsivity and his current 
poor judgment in continuing to smoke marijuana, the VA 
examiner opined that a fiduciary was still necessary.  The VA 
examiner said "[t]he consequences of him spending money 
foolishly (i.e. gambling) would be disastrous for his 
children's future."  

Another VA Field Examination was conducted from September 
through October, according to the November 2001 report.  The 
report indicates that the examiner both telephoned and 
visited the veteran and his wife.  The veteran was still 
diagnosed with schizophrenia, and took prescribed medication.  
He liked to talk, appeared philosophical and deliberate, and 
had inflated self-esteem.  The examiner noted positive 
factors regarding the veteran's "accepting" some of his 
actions that led the family to financial stress but he still 
blamed "the system" for some of his life's setbacks.  He 
was oriented.  He knew the amounts and sources of his income 
and worked closely with the spouse payee, whom the examiner 
described as an excellent record keeper.  The veteran was his 
own payee for the purpose of SSA disability benefits.  The 
field examiner opined that if the veteran did not have the VA 
fiduciary staff monitoring his fiduciary, the veteran would 
"step all over" his fiduciary as he had done in the past.  
It appeared the veteran finally accepted that the spouse-
payee was primarily accountable to VA, not to the veteran.  
It was noted that if the veteran "were left independent, he 
would spend and spend."  The veteran was described as quite 
manipulative, and comprehended his income and expenses but 
overextended himself and had poor priorities.  In the VA 
field examiner's opinion, the veteran lacked the mental 
capacity to independently handle his income.  It was noted 
that the spouse payee incurred some new high interest loans 
and allowed the veteran to use some of the household money 
for his desires, such as marijuana without considering the 
overall family situation.  

In January 2002, VA afforded the veteran a private 
psychiatric examination performed by D.B., M.D., to determine 
if he was competent to manage his financial affairs.  
According to the examination report, the examiner reviewed 
the veteran's medical and other records.  It was noted that 
the veteran's wife was his payee and Dr. D.B. talked with her 
on the telephone.  She said her husband was currently doing 
well, they were out of debt and that they paid their bills on 
time.  The veteran currently budgeted with his wife.  She 
said he had a gambling problem in the past but had not 
gambled in over two years.  She resented having to keep 
records of money spent to show VA and felt they had no 
privacy.   The veteran reported that the main reason to place 
him with a payee was because of his gambling problem between 
1995 and 1998, when he spent up to $1,500 a month on gambling 
debt.  The veteran was able to verbalize the household 
expenses for rent, utilities, and cable and car payment and 
reported a large food bill.  He had a credit card bill that 
he paid off monthly, reported drinking once or twice a week, 
and had stayed off marijuana during the month as he had a 
probation hearing in the next few weeks from a 1997 incident.  
The Axis I diagnosis was paranoid schizophrenia for which the 
veteran took prescribed medication.  Upon clinical 
examination, Dr. D.B. said that, in light of the veteran's 
history of poor impulse control and poor financial management 
in the past, and the field officer's opinion that if left 
independent, the veteran would "spend and spend"; it was 
the physician's opinion that the veteran remained incompetent 
to manage his own funds.  A GAF score of 35 was assigned.

A VA Field Examination was conducted in May 2002.  The field 
examiner met with the veteran and his wife and with D.M.  The 
veteran was oriented, and had convinced himself that the 
financial decisions he made for his family were in their best 
interest.  He also indicated that others were at fault for 
his financial problems.  It was noted that the veteran did 
not accept responsibility for his actions was very 
manipulative and could be very convincing.  The veteran knew 
the amounts and sources of his income, and was his own payee 
for his SSA benefit that he managed.  It was noted that the 
veteran's behavior and manipulation caused problems with the 
payee (the veteran's wife) that made it difficult for her to 
make prudent decisions.  In the past, money was removed from 
savings accounts to cure the family debts.  In the VA field 
examiner's opinion, some of the financial problems were due 
to the veteran's substance abuse.  Although the veteran 
understood his income and expenses, the field examiner opined 
that the veteran failed to understand what "compound 
interest" was and the effect of the interest paid on the 
personal check type of loans.  The VA field examiner said 
that because of the veteran's schizophrenia, he lacked the 
mental capacity to independently handle his income.  It was 
also noted that the veteran's wife did not have the 
wherewithal required to stand up to the veteran or deny his 
pressure and that her acting as spouse payee for him created 
undue stress in their marriage.  D.M., who served as a 
fiduciary for others in the VA fiduciary program, was 
recommended as a legal custodian for the veteran.

A VA Field Examination was conducted in December 2002.  The 
field examiner contacted D.M., and met with the veteran and 
his wife.  The veteran reported that he was not on 
prescription medication.  He looked well and was oriented.  
He appeared to construe events to portray himself as a victim 
and did not take responsibility for his actions.  He believed 
VA, and specifically the fiduciary unit, created a conspiracy 
against him to stop his monthly benefit.  The veteran 
believed the fiduciary staff's goal was to intentionally 
cause his family to be homeless and without funds.  He was so 
preoccupied with is own opinions that he did not apply logic 
that was in his best interest.  During a portion of the 
visit, the veteran's wife was present and became extremely 
upset when financial matters were discussed.  The veteran was 
externally calm but, from body and facial language, appeared 
to disagree with the field examiner's financial decisions.  
He ultimately instructed the field examiner to leave his home 
because she upset his wife.  It was noted that the veteran 
comprehended his income and expenses but did not live within 
his monthly means.  As documented in previous field 
examinations, and on current examination, the veteran 
continued to enter into high interest short-term loans.  
Currently, the veteran said that some of the high interest 
loans resulted in court collection for which a court hearing 
regarding judgment was impending.  He received a weekly 
allocation from his VA fiduciary and his SSA monthly benefit 
but complained this was insufficient to support his family.  
The veteran was very clandestine and "standoffish" as to 
how his money was spend.  It appeared to the examiner that 
the veteran believed his SSA benefit was to be used for his 
personal use, rather than for his family, and that it should 
not be considered in the overall budget.  During the meeting, 
the veteran verbally assaulted VA fiduciary staff and accused 
them of mishandling and/or intentionally wanting to create a 
hardship for his family.  It was noted that he did not take 
into consideration his total expenses.  In the examiner's 
opinion, too much of the veteran's direct monthly income was 
used for the veteran's personal expenses, that may have 
included substance abuse products.  Because of his 
schizophrenia, the VA field examiner opined that the veteran 
lacked the mental capacity to independently manage his 
income, and continued to require the services of the 
fiduciary program.

In a June 2003 letter, the RO advised the veteran that a new 
VA examination would be scheduled to assess his current 
disability level.  The RO advised the veteran that failure to 
report for the examination might adversely affect his claim.  
The veteran failed to report for the scheduled June 2003 VA 
examination.  In a mid-June 2003 letter to the veteran, the 
RO advised the veteran of his failure to report for the 
scheduled examination and that he would be re-scheduled for a 
new examination.  He was advised of the importance of the 
examination and that, without it, his claim may be denied or 
his benefits reduced.  The RO also requested that if the 
veteran was unable to make the scheduled examination, he 
contact the medical facility to arrange a more convenient 
time.  According to a June 2003 Report of Contact (VA Form 
119), the veteran called the RO and requested that to be 
rescheduled for the (second) recently missed VA examination.  
The memorandum indicates that the veteran should be 
rescheduled for a new examination and advised that it was in 
his best interest to report for the examination as the issue 
was on appeal, and without his cooperation, it would be 
difficult to overturn the incompetency rating.  An August 
2003 VA Form 119 reveals that the veteran missed the third 
scheduled VA examination and did not request that it be 
rescheduled.

According to a May 2003 RO memorandum, the veteran was 
incarcerated in a federal prison for bank robbery and 
released in October 1997, under a conditional release.  He 
underwent psychological evaluation in February 2002 and the 
court discharged him from the conditional release in April 
2002.  The veteran was not on parole or probation and was not 
being tracked by any federal law enforcement agency. 

A June 2003 VA Form 119 indicates that the veteran telephoned 
the RO and was upset because he was not getting any money 
from his fiduciary.  He said that he did not show for an 
examination because he had no money to get there.  He had no 
money to support his family and did not know why he had to go 
through "that guy" because he did not have a "gambling" 
problem.  He did not want to talk with the fiduciary staff.  
According to a VA Form 119 and a note in the file from a RO 
staff member, both dated the next day, the veteran had 
overdraft charges in his account and had recently written 
several large checks that the bank return for insufficient 
funds, thus adding new overdraft charges to the account.  VA 
and the veteran's payee decided to send the veteran's 
personal needs check to his home to avoid overdraft charges, 
and his weekly allotment was reduced because his wife and 
children were no longer living with him and the payee needed 
to send them support money.  It was noted that the veteran 
was going through a difficult time, elected to stop taking 
his medications, and stopped visiting his case worker, and 
that his wife and children had left him.  VA staff were 
unable to reason with him.  In a June 2003 letter, the 
veteran's payee advised him of these changes.

An August 2003 VA Form 119 indicates that the veteran 
appeared before a Federal judge and was released from jail on 
his own recognizance, with a promise to appear for a future 
court date.  According to an August 2003 RO memorandum, the 
veteran was currently assigned to the secure facility of a VA 
medical center psychiatric unit.

II.  Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2002).  The recent changes in 
law have amended the requirements as to VA's development 
efforts in this, and other pending cases, modifying and 
clarifying VA's duty to assist a claimant in evidentiary 
development.  See VCAA, supra; see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991), overruled in part on other grounds, 
Kuzma v. Principi, 15 F.3d 429 (Fed. Cir. 2003).

In addition, VA has published regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003)).  The new regulations, 
which in pertinent part are effective as of the date of 
enactment of the VCAA, interpret and implement the mandates 
of the statute, "and do not provide any rights other than 
those provided by the VCAA."  66 Fed. Reg. 45,629.  See also 
VAOPGCPREC 7-2003 (Nov. 19, 2003), as to retroactivity of the 
VCAA regulations.  See also Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 701,117 Stat. 2651, ____ (Dec. 16, 
2003) (permitting VA to adjudicate a claim within a year of 
notification as to new evidence being needed).

VCAA provisions potentially relevant to the appellant's 
appeal include the establishment of specific procedures for 
advising the claimant and his or her representative of 
information required to substantiate a claim, a broader VA 
obligation to obtain relevant records and advise claimants of 
the status of those efforts, and an enhanced requirement to 
provide a VA medical examination or obtain a medical opinion 
in cases where such a procedure is necessary to make a 
decision on a claim.  The VA examinations performed in August 
2001 and January 2002 fulfill these criteria.  

The Board finds that the requirements of the VCAA have 
clearly been satisfied in this matter.  We note that the 
appellant was advised, by virtue of a detailed statement of 
the case (SOC), and supplemental statements of the case 
(SSOCs), issued during the pendency of this appeal, of the 
pertinent law, and what the evidence must show in order to 
substantiate his claim.  We, therefore, believe that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the 
appellant's claim, and the SOC and SSOCs issued by the RO 
clarified what evidence would be required to establish a 
finding of competency for VA purposes.  The appellant 
responded to the RO's communications with additional evidence 
and argument, thus curing (or rendering harmless) any 
previous omissions.  See Bernard v. Brown, 4 Vet. App. 384, 
393-94 (1993), infra; VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 
(1992)).

In October 2002 and June 2003 letters, the RO advised the 
veteran of the new VCAA and its effect on his claim as to 
whether he was competent for VA purposes.  A copy of the RO's 
letters was also sent to the veteran's accredited service 
representative of record.  See Quartuccio v. Principi, 16 
Vet. App. 183, 186-87 (2002) (noting that VA must communicate 
with claimants as to the evidentiary development requirements 
of the VCAA).  See also Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002) (holding that the Board must also 
adequately address the notice requirements of the VCAA).

Accordingly, the Board believes that VA has no outstanding 
duty to inform the appellant or his representative that any 
additional information or evidence is needed to substantiate 
his claim.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C.A. § 5103).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, that would need to be obtained for a 
fair disposition of this appeal. 

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA, to the extent it is applicable.  
The Board, therefore, finds that no useful purpose would be 
served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the appellant.  The Court of Appeals for Veterans Claims 
has held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Discussion

A mentally incompetent person is one who, because of injury 
or disease, lacks the mental capacity to contract or to 
manage his or her own affairs, including disbursement of 
funds without limitation.  Rating agencies are authorized to 
make official determinations of competency and incompetency 
for the purpose of existing laws, VA regulations and VA 
instructions.  Such determinations will be controlling for 
purposes of direct payment of current benefits. The rating 
agency will consider evidence of the recommendation of the 
Veterans Services Officer of jurisdiction, together with all 
other evidence of record, in determining whether its prior 
decision should be revised or continued.  Reexamination may 
be requested as provided in section 3.327(d) if necessary to 
properly evaluate the extent of disability.  Determinations 
relative to incompetency should be based upon all evidence of 
record and there should be a consistent relationship between 
the percentage of disability, facts relating to commitment or 
hospitalization, and the holding of incompetency.  Where 
there is doubt as to whether the beneficiary is capable of 
administering his or her funds, such doubt will be resolved 
in favor of competency.  Failure or refusal of the 
beneficiary after proper notice to request or cooperate in a 
hearing will not preclude a rating decision based on the 
evidence of record.  38 C.F.R. § 3.353.

It is the veteran's primary contention that he should have 
control over his own funds, and that this would allow him to 
live as independently as possible.  He argues that his 
paranoid schizophrenia is essentially under control and that, 
therefore, he should be permitted to manage his own funds.  A 
review of the record reveals that the veteran has submitted 
numerous contention statements regarding his assertions of 
competency.  These lay assertions are not competent medical 
evidence.  Zang v. Brown, 8 Vet. App. 246 (1995); see also 
Moray v Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  A layperson is generally not 
considered capable of opining on matters requiring medical 
knowledge, such as medical causation.  See Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998).

The Board has considered all of the evidence of record and 
finds that the probative medical evidence of record is 
overwhelmingly against the finding that the veteran is 
competent for VA benefits purposes.

The only such evidence offered in support of the veteran's 
claim was included in the December 2000 examination report 
conducted by Dr. J. for the purposes of continuation of SSA 
disability benefits.  This medical provider did not, however, 
have a review of the veteran's claims file in making this 
assessment.  Moreover, this assessment represents the 
singular definitive opinion in the record of the veteran's 
competency since he filed his claim in July 2001.  (The March 
1999 VA examination was completed more than two years before 
the veteran filed the claim on appeal, was conducted to 
assess his disability level and not his competency, and the 
examiner did not review the veteran's medical records.)  
Whether called upon to make such an opinion, or whether 
having done so unilaterally, every other physician or medical 
provider who considered the issue has either failed to offer 
an opinion or emphatically concluded otherwise, as did the VA 
field examiner during the course of the veteran's appeal.

For example, a December 2000 VA MHC record indicates that the 
medical provider refused to recommend that the veteran's 
payee status be changed.

Further, when he was examined by VA in August 2001, the VA 
physician noted that the veteran smoked marijuana and that 
generally a drug like marijuana could make a psychosis worse.  
The veteran's history of a gambling problem was noted.  The 
VA examiner concluded that the veteran had a fiduciary in 
place and was still not competent for VA purposes.  It was 
noted that the veteran continued to harbor bizarre delusions 
and voices, and the money was needed to help raise the 
veteran's children.  Because of the veteran's past history of 
impulsivity and his current poor judgment in continuing to 
use marijuana, a fiduciary was considered necessary.  

Moreover, the private physician that VA specifically called 
upon in January 2002 for evaluation of the veteran's 
competency found the veteran to not be competent to his 
monies and affairs.  The Board notes that the record upon 
which this opinion was based was a very thorough report 
containing evidence of a rather extensive, detailed review of 
the claims file, including the last VA examination report and 
VA Field Examination reports.  The Board finds the 
physician's report to be particularly probative in light of 
the fact that it was apparently prepared by a medical 
professional who had the advantage of reviewing all the 
records pertinent to the veteran's claim.  The conclusions 
reached in the January 2002 examination report were based 
upon thorough interview that was directed specifically to the 
issue of competence.  The report contained a persuasive, 
detailed analysis with reference to the veteran's history and 
disabilities.  This specific detail to the issue of 
competence contrasts with the brief assessment in the report 
from Dr. R.J. written more than a year prior.  

Further, the findings of the well-documented April 2001 and 
May and December 2002 VA field examination reports contained 
in the record, and detailed above, clearly supports the 
conclusions reached by both the August 2001 and January 2002 
VA examiners, that the veteran is incompetent for VA purposes 
by virtue of the service-connected paranoid schizophrenia.  

The Board notes that the veteran failed to appear for VA 
examinations scheduled in June and July 2003.  An August 2003 
memorandum indicates that VA hospitalized him in a 
psychiatric unit.

In summary, due to the relatively high probative value of the 
January 2002 VA examination report and, due to the fact that 
the conclusion reach therein was supported by the unilateral 
assessments of the veteran's incompetency made by another VA 
physician in the well detailed August 2001 report, and 
extensive field examination, and the fact that the assessment 
of capability made in approximately 2000, has not been 
replicated in the record, the Board finds that the 
preponderance of the evidence is against a finding that the 
veteran is competent.

The preponderance of the evidence shows that because of the 
veteran's service-connected paranoid schizophrenia he lacks 
the mental capacity to contact or manage his own affairs 
including disbursement of funds without limitation, and is 
therefore incompetent for VA purposes.  As the evidence is 
not in equipoise, consideration of the benefit of the doubt 
rule under 38 C.F.R. §§ 3.102, 3.353(d) is not for 
application.  The evidence is not so evenly balanced that 
there is doubt as to any material issue.  38 U.S.C.A. 
§ 5107(b).


ORDER

The veteran is incompetent for Department of Veterans Affairs 
purposes.  The appeal is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

[New VA Form 4597 (JUN 2003) attached to decision, in lieu of 
the older version]




IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

